            Case 2:20-cv-01880-MJH Document 23 Filed 08/31/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH DIVISION



SEUBERT & ASSOCIATES, INC., et al.           )
                                             )
                                             )
       Plaintiffs                            )
                                             )
v.                                           )      CASE NO. 2:20-CV-01880-MJH
                                             )
THE AMBASSADOR GROUP LLC, et al.             )
                                             )
                                             )
       Defendants.                           )




     ORDER GRANTING PLAINTIFFS’ AND DEFENDANTS’ JOINT MOTION TO EXTEND CMO
        DEADLINES AND RESCHEDULE THE POST-DISCOVERY STATUS CONFERENCE

       Upon the joint motion of Plaintiffs Seubert & Associates, Inc. and Team Ten, LLC (together,

“Plaintiffs”), and Defendants The Ambassador Group LLC and Brandon M. White (together,

“Defendants”), to extend by ninety (90) days each of the deadlines set in the Initial Case

Management Order (“CMO”) (DN 18), entered on February 10, 2021, and to reschedule the Post-

Discovery Status Conference from September 14, 2021 to a date after the extended deadline for

the completion of fact discovery, and the Court being sufficiently advised,

       IT IS ORDERED that Plaintiffs and Defendants’ motion is granted, and

       1.       The deadlines set by the CMO are changed to the following dates:

                ¶ 3b) Pleadings shall be amended by September 30, 2021;

                ¶ 3d) Fact discovery shall be completed on or before November 30, 2021;
     Case 2:20-cv-01880-MJH Document 23 Filed 08/31/21 Page 2 of 2




         ¶ 3e) Plaintiffs’ expert reports shall be filed on or before December 30,
         2021 Depositions of Plaintiffs’ experts shall be completed on or before
         January 30, 2022;

         ¶ 3f) Defendant’s expert reports shall be filed on or before January 30, ,
         2022, and Depositions of Defendant’s experts shall be completed on or
         before February 28, 2022.

2.       The Post-Discovery Status Conference scheduled at paragraph 7 of the
                                                        December 14 ___, 2021,
         CMO for September 14, 2021, is rescheduled to _____________
         at 9:30 a.m. EDT.




                                               ____________________________
                                               Marilyn J. Horan
                                               United States District Judge




                                         2
